Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
                                              Status of the Application
2.  Claims 10-19 are pending under examination. Claim 10 is amended. Claims 1-9 and 20 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims 10-19 under 35 USC 102(a)(1) as being anticipated by Mauk et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           A.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanujam et al. (WO 96/17083).
   Ramanujam et al. teach a polymerase chain reaction (PCR) method of claim 10-12, for performing PCR of a target DNA within a sample, the method comprising:
 providing, with a first patch (wax patch) a first reagent (PCR reagents) within a net-like structure forming micro-cavities microcavities to the sample provided on a plate (page 8, line 1-28, page 12-13, page 14, line 19-25, page 14-16, example 1, page 19-20, example 8-9);
  adjusting a temperature of the sample to cause the PCR and separating the first patch from the plate by removing the first patch, wherein the first reagent is left on the plate to amplify the target DNA within the sample (page 8, line 29-32, page 14-16, example 1, page 19-20, example 8-9).
         With reference to claim 13, Ramanujam et al. teach that the method further comprises separating the contact between the plate and the patch when temperature of the plate is higher than or equal to a reference temperature (page 8, line 29-32, page 15, line 1-15, page 20, example 9-10).
   With reference to claims 14-17, Ramanujam  et al. teach providing a second patch containing a second reagent wherein the first reagent is different from the second reagent; wherein the first patch further comprises second reagent; providing the reagents in the second patch to the plate and adjusting of the sample includes at least one of adjusting a temperature of the first patch and adjusting a temperature of the second patch (page 14, line 19-25, page 14-16, example 1, page 20-22, example 10).
       With reference to claims 18, Ramanujam et al. teach that the first reagent is transferred to the sample after adjusting the temperature of the first patch and the second reagent is transferred to the sample is performed after the adjusting the temperature of the second patch (page 14, line 19-25, page 20-22, example 2).
      With reference to claim 19, Ramanujam et al. teach that the first reagent comprises a first substance (streptavidin) that reacts specifically with a target DNA and the second reagent comprises a second substance (biotin) that reacts with a DNA bound to the first substance (page 13, line 14-25, page 13, line 36-37, page 14, line 1-9). For  all the above the claims are anticipated.
            B. Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Lab Chip, Vol. 9(4), p. 606-612, 2009).
    Kim et al. teach a polymerase chain reaction (PCR) method of claim 10-12, for performing PCR of a target DNA within a sample, the method comprising:
  providing, with a first patch (paraffin patch) a first reagent (PCR reagents) within a net-like structure
(paraffin) forming micro-cavities microcavities to the sample provided on a plate (page 2, paragraph 3, and paragraph 1 under the subheading  ‘PCR with on-board stored, paraffin-encapsulated, dry reagents, page 7-8, paragraphs under the subheading ‘conclusions’);
  adjusting a temperature of the sample to cause the PCR and separating the first patch from the plate by removing the first patch, wherein the first reagent is left on the plate to amplify the target DNA within the sample (page 3, paragraph 1, paragraphs under the subheading ‘paraffin migration upon heating, page 7-8, paragraphs under the subheading ‘conclusions’).
         With reference to claim 13, Kim et al. teach that the method further comprises separating the contact between the plate and the patch when temperature of the plate is higher than or equal to a reference temperature (page 3, paragraph 1, paragraphs under the subheading ‘paraffin migration upon heating, page 7-8, paragraphs under the subheading ‘conclusions’).
   With reference to claims 14-17, Kim  et al. teach providing a second patch (a PEG 8000), containing a second reagent (primers), wherein the first reagent (PCR reagents without primers) is different from the second reagent (primers); wherein the first patch further comprises second reagent; providing the reagents in the second patch to the plate and adjusting of the sample includes at least one of adjusting a temperature of the first patch and adjusting a temperature of the second patch (page 4, paragraph 5-7 under the subheading ‘experimental set-up and materials).
       With reference to claims 18, Kim et al. teach that the first reagent is transferred to the sample after adjusting the temperature of the first patch and the second reagent is transferred to the sample is performed after the adjusting the temperature of the second patch (page 4, paragraphs under the subheading ‘experimental set-up and materials, page 5, paragraphs 5.1-5.2 under the subheading ‘results and discussion).
      With reference to claim 19 Kim et al. teach that the first reagent comprises a first substance (DNA polymerase) that reacts specifically with a target DNA and the second reagent comprises a second substance (primer) that reacts with a DNA bound to the first substance (page 4, paragraph 5-7 under the subheading ‘experimental set-up and materials). For  all the above the claims are anticipated.


                                                          Conclusion
             No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637